Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a 371 of PCT/US2017/023775 03/23/2017, is acknowledged. 
Status of Claims
Claims 1-4 and 10-27 are currently pending in the application. Claims 5-9 and 28 were cancelled.
Receipt is acknowledged of amendment / response filed on January 08, 2021 and that has been entered. 
Response to Election/Restriction
		
			In response to the restriction requirement Applicants have elected Group II, which includes claims 1-4 and 10-21 drawn to a compound of Formula II, is acknowledged. Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a). However, Group I, which includes claims 1-4 and 10-21 drawn to a compound of Formula I, will be rejoined and examined along with the elected Group II, because they commensurate within the scope of the elected invention. Therefore, the requirement for restriction is still deemed proper and made it final. 
		Claims 22-27 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142 (b) as being drawn to a non-elected subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 10-21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kim et al (2010). Applicant claims a compound of Formula I or a compound of Formula II, their compositions and the method of uses thereof. Kim et al also discloses an identical compound, which anticipates the instantly claimed inventions, wherein R is an alkoxy group, n is 1 [
    PNG
    media_image1.png
    342
    838
    media_image1.png
    Greyscale
  , STN International, CAPLUS database, Accession Number 2010: 786423, a copy is provided with this Office action]. 
s 1-4 and 10-21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ranganathan et al (1993). Applicant claims a compound of Formula I or a compound of Formula II, their compositions and the method of uses thereof. Ranganathan et al also discloses several identical compounds, which anticipate the instantly claimed inventions, wherein R is an aryl group, n is 1 or 2 [
    PNG
    media_image2.png
    680
    693
    media_image2.png
    Greyscale
   , STN International, CAPLUS database, Accession Number 1993: 449870, a copy is provided with this Office action]. 
s 1-4 and 10-21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ben-Ishai et al (1977). Applicant claims a compound of Formula I or a compound of Formula II, their compositions and the method of uses thereof. Ben-Ishai et al also discloses an identical compound, which anticipates the instantly claimed inventions, wherein R is an alkoxy or aryl group, n is 1 [
    PNG
    media_image3.png
    643
    798
    media_image3.png
    Greyscale
  , STN International, CAPLUS database, Accession Number 1977: 171841, a copy is provided with this Office action]. 
Claims 1-4 and 10-21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by McCall et al (2014). Applicant claims a compound of Formula I or a compound of Formula II, et al also discloses an identical compound, which anticipates the instantly claimed inventions, wherein R is an alkoxy group, n is 1 [ 
    PNG
    media_image4.png
    325
    907
    media_image4.png
    Greyscale
 , STN International, CAPLUS database, Accession Number 2014: 1707499, a copy is provided with this Office action]. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The recitation of “compound comprising” (recited in claim 1, line 1, and page 3 all other occurrences, if any) renders the claim indefinite because it is unclear from compound comprising”. The word “comprising” is an open-ended word, that when used with a product (which is a compound) within a claim, makes the claim open-ended and indefinite and therefore, it is not possible to ascertain the metes and bounds of the claimed subject matter. The omission of failing to describe the claimed invention renders the claim incomplete. It is suggested to delete the expression “comprising” and amend the claim within the context and scope of the claim in order to overcome the rejection.

Objections
The expressions “solvates”, “hydrates”, and “polymorphs” should be deleted from claim 1 (line 7, page 3, and all other occurrences, if any) because the terms are undefined and/or poorly defined by Applicant’s disclosure. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  The Unofficial fax phone number for this Group is (703) 308-7922. The Official fax phone number for this Group is (571) 273-8300. When filing a FAX in Technology Center 1600, please indicate in the Header (upper right) “Official” for papers that are to be entered into the file, and “Unofficial” for draft documents and other communications with the PTO that are not for entry into the file of the application. This will expedite processing of your papers.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


 
/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626